EJ      ORIGINAL                                     03/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0425


                                          DA 21-0425


 JAY DONALD WITKOWSKI,

              Petitioner and Appellant,

       v.                                                            ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


       Appellant Jay Donald Witkowski has filed a motion for a 30-day extension of time within
which to file his opening brief. Upon consideration of Appellant's motion,
       IT IS HEREBY ORDERED that Appellant's motion for extension is GRANTED.
Appellant has until April 13, 2022, within which to file his opening brief.
       DATED this V t;ay of March, 2022.
                                                  For the Court,




                                                                 Chief Justice




                 MAR 08 2022
               Bowen
             Clerk of Greenwood
                statesupreme  court
                      or Montana